                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION



 LARBI SEMIANI,

                    Plaintiff,                                  Case No. 3:19-cv-168-YY

           v.                                                   OPINION AND ORDER

 U.S.A.,

                    Defendant.

MOSMAN, Chief District Judge:

       Prose plaintiff Larbi Semiani has filed a "Motion- Petition" (ECF #2), which this court

liberally construes as a complaint. Plaintiff also has filed an application for leave to proceed in

forma pauperis (ECF #1), which this court granted on February 11, 2019. ECF #4. Under the in

forma pauperis statute, the court is obligated to dismiss any case in which the complaint asserts

claims that are frivolous or malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B). Dismissals on the basis that the complaint is frivolous or malicious "are often

made sua sponte prior to the issuance of process, so as to spare prospective defendants the

inconvenience and expense of answering such complaints." Neitzke v. Williams, 490 U.S. 319,

324 (1989).

       A complaint is "frivolous where it lacks an arguable basis either in law or in fact." Id. at

325. Moreover, "[t]here is no abuse of discretion where a district court dismisses under [the in

1 - OPINION AND ORDER
forma pauperis statute] a complaint 'that merely repeats pending or previously litigated claims."'

Cato v. United States, 70 F.3d 1103, 1105 n. 2 (9th Cir. 1995) (quoting Bailey v. Johnson, 846

F.2d 1019, 1021 (5th Cir.1988)).

        To state a claim for relief, a complaint "must contain ... a short and plain statement of

the grounds for the court's jurisdiction; ... a short and plain statement of the claim showing that

the pleader is entitled to relief; and ... a demand for the relief sought, which may include in the

alternative or different types ofrelief." FRCP 8(a). "Rule 8 does not require 'detailed factual

allegations,' but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2006) (citations omitted). "A complaint must

contain sufficient factual matter, accepted as true, to 'state a claim to relief that is plausible on its

face.'" Id

        Plaintiffs claims center around his inability to appear in two Los Angeles County state

court cases because he has been denied a visa, which he claims is due to discrimination based on

his race and nation origin. He seeks monetary damages against the United States for over

$583,600.

        Plaintiff has filed numerous actions in federal district courts across the country alleging

the very same claims:

       Since 2005, Semiani has filed well over a dozen actions in federal courts in New
       York, the District of Columbia, California, Nebraska, and the Court of Federal
       Claims. All of these actions are based upon the same facts set forth .in his current
       pleading and seeking essentially the same relief. Each have been promptly
       dismissed on various grounds, including Semiani's lack of standing to assert
       claims under federal criminal statutes, the sovereign immunity enjoyed by the
       United States, lack of subject matter jurisdiction to entertain a claim denying a
       request for an immigration visa, and failure to satisfy the minimum pleading
       requirements set forth in Rule 8 of the Federal Rules of Civil Procedure. In those
       instances where Semiani sought appellate review, these determinations were
       affirmed in every case. Semiani v. United States, No. 1: 09-cv-387 (D.D.C.), affd,
       No. 09-5130 (D.C. Cir. 2009); Semiani v. United States Fed Gov't., No. 2: 10-cv-


2 - OPINION AND ORDER
       6498 (C.D. Cal. 2010); Semiani v. USA Federal Gov't., No. 1: 10-cv-9624
       (S.D.N.Y. 2010), affd, No. 11-1268 (2d Cir. 2011); Semiani v. US. Dept. of
       States, No. 2: 12-cv-1726 (C.D. Cal. 2012); Semiani v. United States, No. 1: 12-
       cv-598 (C.O.F.C. 2012); Semiani v. United States, No. 1: 13-cv-217 (D.D.C.),
       affd, No. 13-5083 (2d Cir. 2013); Semiani v. United States, No. 8: 13-cv-205 (D.
       Neb. 2013); Semiani v. United States Dept. of State, No. 1: 13-cv-1180 (D.D.C.
       2013); Semiani v. United States, No. 1: 14-cv-463 (D.D.C. 2014); Semiani v.
       United States, No. 1: 14-cv-875 (D.D.C. 2014), affd, 14-5198 (D.C. Cir. 2015);
       Semiani v. United States, No. 1: 15-cv-669 (D.D.C. 2015); Semiani v. United
       States, No. 1: 16-cv-2850 (S.D.N.Y. 2016).

Semiani v. United States, No. 16-1724, 2016 WL 6879574, at *1 (W.D. Pa. Nov. 22, 2016)

(quoting Semiani v. United States, 5:16-cv-160, ECF No. 5 at 1-2 (E.D. Ky. May 25, 2016)).

"The Public Access to Court Electronic Records service, www.pacer.gov, reflects that Semiani

filed 19 cases in 6 district courts, and the U.S. Court of Federal Claims, since 2005. He pursued

appeals before the Courts of Appeals for the D.C., Second, Sixth, and Federal Circuits." Id. at* 1

n.l.

        Plaintiff's complaint in this case is duplicative of the multiple cases he has filed in other

jurisdictions. It is therefore frivolous and malicious. Moreover, despite the fact plaintiff has

filed at least 19 cases in other federal district courts, he has failed to perfect a valid claim for

relief. Plaintiff has been repeatedly advised that a federal court cannot review the denial of a

visa. See Semiani, 2016 WL 6879574, at *3 (citing Semiani v. United States, 5:16-cv-160, ECF

No. 5 at 3 (E.D. Ky. May 25, 2016)); Semiani v. United States, No. CN. A. 09 0387, 2009 WL

498051, at *1 (D.D.C. Feb. 26, 2009), aff'd, 575 F.3d 715 (D.C. Cir. 2009); Semiani v. United

States, No. 8:13CV205, 2013 WL 3994802, at *2 (D. Neb. Aug. 5, 2013). Plaintiff also has been

advised that the United States generally enjoys immunity from suit, yet he has failed to identify

any way in which the United States has waived immunity. Semiani, 2016 WL 6879574, at *3.




3 - OPINION AND ORDER
Despite being repeatedly advised of these deficiencies, plaintiff persists in filing the same law

 suit. 1 Because allowing plaintiff to amend would be futile, this case is dis~issed with prejudice.

        The court further certifies that any appeal of this action would not be taken in good faith.

See 28 U.S.C. § 1915(a)(3) ("An appeal may not be taken in forma pauperis if the trial court

 certifies in writing that it is not taken in good faith."). Good faith "in this context must be judged

. by an objective standard" and is "demonstrated when [the plaintiff] seeks appellate review of any

 issue not frivolous." Coppedge v. United States, 369 U.S. 438,445 (1962). Here, an appeal

 would be frivolous for the same reasons that the underlying complaint is frivolous.

                                           CONCLUSION

        This case is DISMISSED with prejudice and judgment shall be entered to that effect.

        IT IS SO ORDERED.

        Dated this   Jl_ day of February, 2019.


                                                       Michael W. MDSI11ail
                                                       Chief District Judge




 1
  Other courts have even warned plaintiff that they "will not tolerate his filing of frivolous and
 malicious complaints" complaints, Semiani v. United States, No. 8:13CV205, 2013 WL
 3994802, at *2 (D. Neb. Aug. 5, 2013), and that if he "persists in filing frivolous or baseless
 cases, the Court may impose monetary sanctions and/or bar him from bringing any further
 action." Semiani v. United States, No. 3:17-CV-0080-L-BK, 2017 WL 9473082, at *2 (N.D.
 Tex. Jan. 31, 2017), report and recommendation adopted, 2017 WL 1395622 (N.D. Tex. Apr. 19,
 2017).
 4 - OPINION AND ORDER
